Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Invention I, Species B (Fig. 9A; Claims 1-4, 10, 13, 15, 20-22, 24, 29, 30, 32, 36, and 40) in the reply filed on 02/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Examiner notes that Applicant failed to argue the restriction on the merits.
Claim 43-45,49, 52, 57 and 59 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/2022.


Claim Objections
Claims 2-4, 10, 13, 15, 20-22, 24, 29-30, 32, 36, are objected to because of the following informalities:  
All of the dependent Claims refer to the method recited in independent Claim 1 as “a method” in preamble. If the Applicant is trying to further limit the method of .
  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 3 recites the limitation " the quantum structure " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, the Examiner will treat "the quantum structure" as –the sub-surface quantum structure--.

Claim 13 recites the limitation " the III-V semiconductor materials " in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim 20 recites the limitation " the threading dislocation density" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, the Examiner will treat "the quantum structure" as –the sub-surface quantum structure--.

Claim 32 recites the limitation " the quantum structure " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, the Examiner will treat "the quantum structure" as –the sub-surface quantum structure--.

Claims 4, 13, 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  
The term "preferably" renders the metes and bounds of the claim indefinite because it is not known what is and is not included in the claim. The limitation starting with "preferably" will not be read into the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 13, 15, 21, 22, 24, 29, 30, 32 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0203292 A1).
Regarding Claim 1, Hwang (Fig. 10) discloses a method for porosifying a semiconductor structure comprising 
a sub-surface quantum structure (bottom 122’) of a first Ill-V semiconductor material (“n-type GaN layer 122' having a relatively high doping density”), beneath a surface layer (top 121’) of a second III-V semiconductor material (121’ GaN) having a charge carrier density (charge carrier density is inherent property of semiconductor material) [“n-type GaN layers 121' having a doping density lower than the second doping density” 0118] the method comprising the steps of: 
exposing the surface layer (top 121’) to an electrolyte (10); and 
applying a potential difference between the first III-V semiconductor material (GaN 121’) and the electrolyte (10), to electrochemically porosify the sub-surface quantum structure (bottom 122’) to form a plurality of nanostructures (pores) by electrochemical etching through the surface layer (top 121’), while the surface layer is not etched (104).
17 cm-3 and the surface layer is not etched.
Hwang further discloses varying carrier density concentration of the second III-V semiconductor material (GaN 121’)  changing doping density of second III-V semiconductor material and have low doping density for second III-V semiconductor material (GaN 121’) [0120] for the purpose of controlling an electrochemical etching reaction in second III-V semiconductor material [0119] and further discloses that the surface layer (121’) is not etched (“pore density of one layer is 0 (e.g., there are no pores therein) and a pore density of another layer is greater than 0.” [0063]) and varying pore densities in layers to control refractive indices of surface and sub-surface layers [0062].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify method for porosifying a semiconductor structure in Hwang such that a second III-V semiconductor material having a charge carrier density of less than 5 x 1017 cm-3 and the surface layer is not etched in ordered to control refractive index and pore density of surface layer [0063] and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Regarding Claim 4, Hwang discloses a method according to claim 1, in which 
the semiconductor structure additionally comprises a further sub-surface structure of a third III-V semiconductor material (“n-type GaN layer” bottom 122’ layer)  
in which the further sub-surface structure of the third III-V semiconductor material (middle 122’ layer) is a second quantum structure (middle 122’ layer), optionally in which 
the charge carrier density of the third III-V semiconductor material is at least 5 times, or 10 times, or 100 times, or 1000 times, or 10,000 times, or 100,000 times, or 1,000,000 times higher than the charge carrier density in the surface layer (top 121’).
Hwang does not explicitly disclose that a third III-V semiconductor material having a charge carrier density (inherent property of semiconductor material) of greater than 1 x 1017 cm-3
Hwang further discloses varying carrier density concentration of a third III-V semiconductor material (GaN bottom 122’) by changing doping density of a third III-V semiconductor material and have high doping density for a third III-V semiconductor material (GaN 122’) [0120] for the purpose of controlling an electrochemical etching reaction in the sub-surface quantum structure [0119] and further discloses that a third III-V semiconductor material (bottom 122’) to have high pore density (“pore density of one layer is 0 (e.g., there are no pores therein) and a pore density of another layer is greater than 0.” [0063]) and varying pore densities in layers to control refractive indices of surface and sub-surface layers [0062].
17 cm-3 in ordered to control refractive index and pore density of the sub-surface quantum structure [0063] and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Examiner notes that claim language ”preferably in which the sub-surface quantum structure is arranged between the surface layer (top 121’) and the further sub-surface structure of the third III-V material (bottom 122’), optionally in which the further sub-surface structure of the third III-V semiconductor material is a second quantum structure, optionally in which the charge carrier density of the third III-V semiconductor material is at least 5 times, or 10 times, or 100 times, or 1000 times, or 10,000 times, or 100,000 times, or 1,000,000 times higher than the charge carrier density in the surface layer’.” is optional.  “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that not limit a claim to a particular structure.“ (See MPEP 2111.04)

Regarding Claim 10, Hwang discloses a method according to claim 1, in which the sub-surface quantum structure of the first III-V semiconductor material has an electronic bandgap (122’ GaN) which is narrower than the electronic bandgap of semiconductor material (131, AlGaN) adjacent to it in the semiconductor structure [0053].

Regarding Claim 13, Hwang in discloses the method according to claim 1, in which 
one or more of the III-V semiconductor materials comprise III-nitride semiconductor materials, preferably in which the III-nitride materials are selected from the list consisting of. GaN, InN, AlGaN, InGaN, InAlN and AlInGaN. (GaN [0118])

Regarding Claim 15, Hwang discloses the method according to claim 1, in which 
Hwang as previously combined does not explicitly disclose that the sub-surface quantum structure has a charge carrier density greater than 1 x 1017 cm-3, or greater than 5 x 1017 cm-3, or in which 
the sub-surface quantum structure is undoped.
However, Hwang discloses the sub-surface quantum structure (122’) has a charge carrier density greater than 1 x 1017 cm-3, or greater than 5 x 1017 cm-3, or in which the sub-surface quantum structure is undoped.
Hwang further discloses varying carrier density concentration of the sub-surface quantum structure (GaN 122’)  changing doping density of the sub-surface quantum structure and have high doping density for the sub-surface quantum structure (GaN 122’) [0120] for the purpose of controlling an electrochemical etching reaction in the sub-surface quantum structure [0119] and further discloses that the sub-surface quantum structure (122’) to have high pore density (“pore density of one layer is 0 (e.g., there are no pores therein) and a pore density of another layer is greater than 0.” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify method for porosifying a semiconductor structure in Hwang such that the sub-surface quantum structure (122’) has a charge carrier density greater than 1 x 1017 cm-3, or greater than 5 x 1017 cm-3, or in which the sub-surface quantum structure is undoped in ordered to control refractive index and pore density of the sub-surface quantum structure [0063] and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).


Regarding Claim 21, Hwang discloses method according to claim 1, in which the thickness of the surface layer is at least 40 nm, or 50 nm, or 100 nm, or 500 nm, and/or less than 1 pm, or 5 pm, or 10 pm [0091, 0094].

Regarding Claim 22, Hwang discloses method according to claim 1. 
Hwand does not explicitly disclose an outer surface of the surface layer has a minimum lateral dimension of at least 300 µm, or at least 500 µm, or at least 1 mm, or at least 10 mm, or at least 5 cm, or at least 15 cm, or at least 20 cm, and/or in which the sub-surface quantum structure has a minimum lateral dimension of at least 300 µm, or at least 500 µm, or at least 1 µm, or at least 10 µm, or at least 5 centimetres.
In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Regarding Claim 24, Hwang discloses a method according to claim 1, in which 
the semiconductor structure comprises a plurality of sub-surface quantum structures (pores) formed from III-V semiconductor material (GaN), preferably in which the semiconductor structure comprises a multiple quantum well (MQW) comprising a plurality of sub-surface quantum well layers arranged in a stack, and separated by intermediate barrier layers of III-V semiconductor material, in which the electronic bandgap of the sub-surface quantum wells is smaller than the bandgap of the barrier layers, particularly preferably in which the sub-surface quantum wells are sequentially porosified from the surface layer down, optionally in which 
the method comprises the step of controlling the porosity of a selected sub-surface quantum well by controlling the potential difference between the electrolyte and the selected sub-surface quantum well during electrochemical etching.
Examiner notes that claim language ” preferably in which the semiconductor structure comprises a multiple quantum well (MQW) comprising a plurality of sub-surface quantum well layers arranged in a stack, and separated by intermediate barrier layers of III-V semiconductor material, in which the electronic bandgap of the sub-surface quantum wells is smaller than the bandgap of the barrier layers, particularly preferably in which the sub-surface quantum wells are sequentially porosified from the surface layer down, optionally in which the method comprises the step of controlling the porosity of a selected sub-surface quantum well by controlling the potential Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that not limit a claim to a particular structure.“ (See MPEP 2111.04)


Regarding Claim 29, Hwang discloses method according to claim 1, in which the semiconductor structure is provided as a wafer with a diameter [0103] 
Hwang does not explicitly disclose that wafer has a diameter (0103] of 1 inch (2.54 cm), or 2 inches (5.08 cm), or 6 inches (15.24 cm), or 8 inches (20.36 cm).
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify method for porosifying a semiconductor structure in Hwang such that the semiconductor structure is provided as a wafer with a diameter [0103] of 1 inch (2.54 cm), or 2 inches (5.08 cm), or 6 inches (15.24 cm), or 8 inches (20.36 cm) in order to create multiple devices on the same substrate prior to cutting [0103] and  since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Regarding Claim 30, Hwang discloses a method according to claim 1, in which the semiconductor structure is not pre-patterned with trenches [0103] (Fig. 8-10), or in which the semiconductor structure is not pre-patterned with trenches separated by less than 1 cm, or 5 mm, or 1 mm, or 600 pm, or 400 pm, or 200 pm.

Regarding Claim 32, Hwang discloses a method according to claim 1, in which the surface layer (121’) is not coated with an electrically insulating layer or other protective layer during electrochemical etching (Fig. 10B) [0119], and/or in which the semiconductor structure is not illuminated by light having energy exceeding the electronic bandgap energy of the quantum structure material during electrochemical etching, or in which the semiconductor structure is not illuminated by a light source with a bandwidth of less than 20 nm, or less than 10 nm, or less than 5 nm during electrochemical etching.

Regarding Claim 40, Hwang discloses a method for making an LED according to the method of claim 1, in which the semiconductor structure is an LED semiconductor structure. [0116]




Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0203292 A1) as applied to claim 1 above, and further in view of Fischer et al. (UA 2015/0270136 A1).
Regarding Claim 2, Hwang discloses a method according to claim 1, in which 
the sub-surface quantum structure (122’). 
Hwang does not explicitly disclose the sub-surface quantum structure comprises a quantum well, or a quantum wire, or a quantum dot, and/or in which the nanostructures are three-dimensional nanostructures, such as quantum dots.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify method for porosifying a semiconductor structure in Hwang in view of Fischer such that the sub-surface quantum structure comprises a quantum well, or a quantum wire, or a quantum dot, and/or in which the nanostructures are three-dimensional nanostructures, such as quantum dots in order to to create buried at least partially passivated quantum dots with higher photoluminescence [0036].


Regarding Claim 3, Hwang discloses method according to claim 1, 
Hwang does not explicitly disclose in which the quantum structure has one or more dimensions of less than or equal to 0.25 nm, or 0.5 nm, or 1 nm, or 2 nm, or 3 nm, or 5 nm, or 8 nm, or 10 nm, or 12 nm, and/or in which the sub-surface quantum structure has a minimum lateral dimension which is at least 5 times, or 10 times, or 50 times, or 100 times greater than its thickness.
Fischer (Fig. 4-6) discloses a the quantum structure has one or more dimensions of less than or equal to 0.25 nm, or 0.5 nm, or 1 nm, or 2 nm, or 3 nm, or 5 nm, or 8 nm, or 10 nm, or 12 nm , and/or in which the sub-surface quantum structure has a minimum lateral dimension which is at least 5 times, or 10 times, or 50 times, or 100 times greater 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify method for porosifying a semiconductor structure in Hwang in view of Fischer such that a the quantum structure has one or more dimensions of less than or equal to 0.25 nm, or 0.5 nm, or 1 nm, or 2 nm, or 3 nm, or 5 nm, or 8 nm, or 10 nm, or 12 nm , and/or in which the sub-surface quantum structure has a minimum lateral dimension which is at least 5 times, or 10 times, or 50 times, or 100 times greater than its thickness in order to create buried at least partially passivated quantum dots with higher photoluminescence [0036].



Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0203292 A1) as applied to claim 1 above, and further in view of Han (US 2014/003458 A1)
Regarding Claim 20, Hwang discloses a method according to claim 1.
Hwang does not explicitly disclose the threading dislocation density in both the surface layer and the sub-surface quantum structure is at least 1 x 104 cm-2, 1 x 105 cm-2, 1 x 106 cm-2, 1 x 107 cm-2, or 1 x 108 cm-2 and/or less than 1 x 109 cm-2 or 1 x 1010 cm-2.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify method for porosifying a semiconductor structure in Hwang in view of Han such that the threading dislocation density in both the surface layer and the sub-surface quantum structure is at least 1 x 104 cm-2, 1 x 105 cm-2, 1 x 106 cm-2, 1 x 107 cm-2, or 1 x 108 cm-2 and/or less than 1 x 109 cm-2 or 1 x 1010 cm-2 in order to facilitate defect assisted pore etching [0043, 0072] and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0203292 A1) as applied to claim 1 above, and further in view of Han (WO 2016/187421 A1)
Regarding Claim 32, Hwang discloses a method according to claim 1, in which the semiconductor structure is an LED structure [0116]. 
Hwang does not explicitly disclose a layer of p-type III-V semiconductor material arranged between the surface layer and the quantum structure and a layer of n-type III-V semiconductor material arranged beneath the quantum structure.
Han (Fig. 2A)  discloses a layer of p-type III-V semiconductor material (layer 5) arranged between the surface layer (layer 6) and a quantum structure (layer 2-4), and a layer of n-type III-V semiconductor material (layer 1) arranged beneath a quantum 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify method for porosifying a semiconductor structure in Hwang in view of Han such that a layer of p-type III-V semiconductor material arranged between the surface layer and the quantum structure and a layer of n-type III-V semiconductor material arranged beneath the quantum structure in order to have a multi-layered semiconductor structure having forming porous cladding layers in electrical efficiency  Ill-nitride edge-emitting laser diodes [Page 8, lines 15-35 -Page 9 lines 1-10]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891    

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891